Exhibit 21 LYONDELL CHEMICAL COMPANY SUBSIDIARIES (as of December 31, 2007) NAME Type of Entity Jurisdiction CUE Insurance Limited corporation Bermuda DR Insurance Company corporation Kentucky Equistar Bayport, LLC limited liability Delaware Equistar Chemicals, LP limited partnership Delaware Equistar Chemicals de Mexico, Inc. corporation Delaware Equistar Funding Corporation corporation Delaware Equistar Mont Belvieu Corporation corporation Delaware Equistar Olefins Offtake, LP limited partnership Delaware Equistar Olefins Offtake G.P., LLC limited liability Delaware Equistar Olefins G.P., LLC limited liability Delaware Equistar Polyproylene, LLC limited liability Delaware Equistar Receivables, LLC limited liability Delaware Equistar Receivables II, LLC limited liability Delaware Equistar Transportation Company, LLC limited liability Delaware Eurogen C.V. limited partnership Netherlands Glidco Inc. corporation Delaware Houston Refining LP limited partnership Delaware H.W. Loud Co. corporation California KIC Ltd. corporation Bermuda LaPorte Methanol Company, L.P. limited partnership Delaware Lyondell Asia Pacific, Ltd. corporation Delaware Lyondell Asia Holdings Limited corporation Hong Kong Lyondell Bayport, LLC limited liability Delaware Lyondell Centennial Corp. corporation Delaware Lyondell Chemical Delaware Company corporation Delaware Lyondell Chemical Espana Co. corporation Delaware Lyondell Chemical Europe, Inc. corporation Delaware Lyondell Chemical Holding Company corporation Delaware Lyondell Chemical International Company corporation Delaware Lyondell Chemical Italia S.r.L. corporation Italy Lyondell Chemical Nederland, Ltd. corporation Delaware Lyondell Chemical Overseas Services, Inc. corporation Delaware Lyondell Chemical Pan America, Inc. corporation Delaware Lyondell Chemical Products Europe,LLC limited liability Delaware Lyondell Chemical Properties, L.P. limited partnership Delaware Lyondell Chemical Technology 1 Inc. corporation Delaware Lyondell Chemical Technology, L.P. limited partnership Delaware Lyondell Chemical Technology Management, Inc. corporation Delaware Lyondell Chemical Wilmington, Inc. corporation Delaware Lyondell Chimie France LLC limited liability Delaware Lyondell Chimie France SAS stock company France Lyondell Chimie TDI SCA limited partnership France Lyondell China Holdings Limited corporation Hong Kong Lyondell-DNT Limited Partnership limited partnership Delaware Lyondell-Equistar Holdings Partners general partnership Delaware Lyondell Europe Holdings Inc. corporation Delaware Lyondell Funding II, LLC limited liability Delaware Lyondell France Holdings SAS stock company France Lyondell General Methanol Company corporation Delaware Lyondell Greater China Holdings Limited limited corporation China Lyondell Greater China, Ltd. corporation Delaware Lyondell Greater China Trading Limited limited corporation PRC Lyondell Houston Refinery Inc. corporation Delaware Lyondell Intermediate Holding Company corporation Delaware Lyondell LP3 GP, LLC limited liability Delaware Lyondell LP3 Partners, LP limited partnership Delaware Lyondell LP4 Inc. corporation Delaware Lyondell (Pelican) Petrochemical L.P.1, Inc. corporation Delaware Lyondell Petrochemical L.P. Inc. corporation Delaware Lyondell PO11 C.V. limited partnership Netherlands Lyondell POJVGP, LLC limited liability Delaware Lyondell POJVLP, LLC limited liability Delaware Lyondell POTechGP, Inc. corporation Delaware Lyondell POTechLP, Inc. corporation Delaware Lyondell Refining I LLC limited liability Delaware Lyondell Refining Company LP limited partnership Delaware LyondellBasell Receivables I LLC limited liability Delaware MHC Inc. corporation Delaware Millennium America Holdings Inc. corporation Delaware Millennium America Inc. corporation Delaware Millennium Chemicals Inc. corporation Delaware Millennium Holdings, LLC limited liability Delaware Millennium Methanol GP Inc. corporation Delaware Millennium Methanol LP Inc. corporation Delaware Millennium Petrochemical Corporation Limited private limited United Kingdom Millennium Petrochemicals GP LLC limited liability Delaware Millennium Petrochemicals Inc. corporation Virginia Millennium Petrochemicals LP LLC limited liability Delaware Millennium Petrochemicals Partners, LP limited partnership Delaware Millennium Specialty Chemicals Inc. corporation Delaware Millennium US Op Co, LLC limited liability Delaware Millennium Worldwide Holdings I Inc. corporation Delaware MWH South America LLC limited liability Delaware National Distillers and Chemical Corporation corporation Delaware Ningbo ZRCC Lyondell Chemical Co. Ltd. joint venture China Olefins JV, LP limited partnership Delaware PD Glycol LP limited partnership Texas PO JV, LP limited partnership Delaware PO Offtake, LP limited partnership Delaware POSM Delaware, Inc. corporation Delaware POSM II Limited Partnership, L.P. limited partnership Delaware POSM II Properties Partnership, L.P. limited partnership Delaware Quantum Acceptance Corporation corporation Delaware Quantum Chemical Corporation corporation Delaware Quantum Pipeline Company corporation Illinois SCM Chemicals Inc. corporation Delaware SCM Europe S.A. corporation Belgium Smith Corona Marchant Finance A.G. corporation Switzerland Steamelec B.V. limited liability Netherlands Suburban Propane GP, Inc. corporation Delaware Technology JV, LP limited partnership Delaware U.S. Industries Worldwide Corporation corporation Panama
